Citation Nr: 1716415	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  10-25 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral shin splints.

2.  Entitlement to service connection for a right great toe disability.

3.  Entitlement to service connection for a gynecological disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Marines from May 1987 to May 1991.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision that denied service connection for bilateral shin splints, for a right great toe disability, and for chronic yeast infections.  The Veteran timely appealed.

The record reflects that the Veteran failed to appear for a hearing scheduled in June 2014.  Under these circumstances, the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2016).

In May 2015, the Board remanded the matters for additional development.

In November 2016, the Veteran notified VA of her relocation to Oregon; jurisdiction of the Veteran's claims file requires transfer to the appropriate RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and her representative when further action is required.


REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

The Board also notes that, in March 2016, additional service treatment records were associated with the Veteran's claims file.

Records

In February 2009, the Veteran signed authorizations for the release of private treatment records pertaining to bilateral shin splints, a right great toe disability, and a gynecological disability (claimed as yeast infections).  Although VA twice requested these records from the identified providers in March 2009 and in April 2009, none of the private treatment records has been obtained.  

In April 2009, Dr. Helms replied that there were no records for these conditions; and, to date, neither Dr. Koumas nor the Saddleback Valley Podiatry Group provided any response at all.

In January 2012, the RO notified the Veteran that the previous authorizations for the release of private treatment records have expired; and requested that the Veteran submit new, signed authorizations for VA to make another attempt to obtain the records.  The Veteran did not respond.

Subsequently, in the May 2015 remand, the Board instructed the RO or VA's Appeals Management Office (AMO) to provide the Veteran with notice of VA's inability to obtain treatment records from Dr. Koumas and from the Saddleback Valley Podiatry Group.  Since then, however, much of the correspondence sent to the Veteran has been returned by the U.S. Post Office as undeliverable.

In November 2016, the Veteran notified VA that she had moved from California to Oregon; and she provided her current address.  Under these circumstances, the RO or AMO should provide the Veteran with notice of VA's inability to obtain treatment records from Dr. Koumas and from the Saddleback Valley Podiatry Group.


Notice

It appears that the Veteran may not have received actual notice at her current address, of the date, time, and place of VA examinations.  A review of the record indicates that one or more examinations had been cancelled in 2015 and in 2016.

In November 2016, the Veteran notified VA that she had moved from California to Oregon; and that she did not get the paperwork from her "ex" until after the appointment date.  She asked that the examinations be rescheduled.

Under these circumstances, the Veteran should be afforded another opportunity to report for VA examinations.

Gynecological Disability

The Veteran contends that service connection for a gynecological disability is warranted on the basis that the onset of her recurring vaginitis, yeast infection, and spotting was during active service.  The Veteran is competent to describe her symptoms.

Service treatment records show that the Veteran was treated for vaginitis, for yeast infection, for persistent fungal infection, and for irregular menses in February 1988; for Monistat vaginitis in May 1988; and for "spotting" in June 1988.  She underwent further clinical evaluation in October 1990, although findings appear to have been normal at that time. 

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has a current gynecological disability that either had its onset during service or is related to her active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2016).  


Bilateral Shin Splints, and Right Great Toe Disability

The Veteran contends that service connection for bilateral shin splints and for a right great toe disability is warranted on the basis that the onset of her shin splints and toe disability was during active service.  The Veteran is competent to describe her symptoms.

Service treatment records show the Veteran was treated for bilateral shin pain numerous times in 1988, and on occasion in 1990 and 1991.   Records also show that the Veteran's right great toenail had been removed and was slowly growing out in April 1990.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has current bilateral shin splints and/or a right great toe disability that either had their onset during service or are related to her active service.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMO must notify the Veteran and (a) identify the specific records the RO or AMO is unable to obtain, to include record of Dr. Koumas and the Saddleback Valley Podiatry Group; (b) briefly explain the efforts that the RO or AMO made to obtain those records; (c) describe any further action to be taken by the RO or AMO with respect to the claims; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Furnish to the Veteran a letter providing timely notification regarding the date, time, and place of rescheduled VA examinations.  The letter should be sent to the Veteran's current address, as identified by her or by her representative; and should also be associated with the Veteran's claims file.  In the alternative, other form(s) of notification must be documented in the record.  

3.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's complaints of vaginitis, yeast infections, and spotting; and the likely etiology of each disease or injury. 

For any current disability identified, the examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) that it is the result of disease or injury incurred during active service; and the Veteran's account of recurring symptoms since then.

The examiner should provide a rationale for the opinions.

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of bilateral shin splints and right great toe residuals; and the likely etiology of each disease or injury. 

For any current disability identified, the examiner(s) is requested to determine whether it is at least as likely as not (50 percent probability or more) that it is the result of disease or injury incurred during active service-specifically, to include numerous treatment for bilateral shin splints, and the removal of the right great toenail in 1990; and the Veteran's account of recurring symptoms or residuals since then.

The examiner(s) should provide a rationale for the opinions.

The examiner(s) is asked to explain the reasons behind any opinions offered.  The examiner(s) is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.  

No action is required of the Veteran and her representative until they are notified by the RO or AMO. 

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




